Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2017

                                       No. 04-17-00524-CR

                                    Lloyd Ray MCKINNEY,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                From the County Court At Law No 2, Guadalupe County, Texas
                               Trial Court No. CCL-16-1094
                          Honorable Frank Follis, Judge Presiding


                                         ORDER
        Appellant’s brief is due on November 17, 2017. Before the due date, Appellant filed a
first motion for a forty-five day extension of time to file the brief. In the motion, counsel states
the extension will be “adequate to allow the completion of the brief.”
       Appellant’s motion is GRANTED. Appellant’s brief is due on January 2, 2018.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2017.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court